UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4632
JAIME SOLIS-PONCE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry M. Herlong, Jr., District Judge.
                             (CR-02-246)

                      Submitted: March 20, 2003

                       Decided: April 1, 2003

   Before WILLIAMS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. SOLIS-PONCE
                              OPINION

PER CURIAM:

   Jaime Solis-Ponce pled guilty to being an alien who entered the
United States, without obtaining the consent of the Attorney General,
after having been previously convicted of an aggravated felony and
deported, in violation of 8 U.S.C. § 1326 (2000). He was sentenced
under § 1326(b)(2) to forty-six months of imprisonment.

   On appeal, counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967), alleging that there are no meritorious claims on
appeal but raising the following issues, whether the district court: (1)
failed to comply with Fed. R. Crim. P. 11 during the plea hearing and
(2) erred in calculating Solis-Ponce’s range under the Sentencing
Guidelines and in sentencing him to forty-six months of imprison-
ment. For the reasons that follow, we affirm.

   Because Solis-Ponce did not attempt to withdraw his plea, we
review the district court’s compliance with Rule 11 for plain error,
United States v. Martinez, 277 F.3d 517, 525 (4th Cir.), cert. denied,
123 S. Ct. 200 (2002), and find none. See also United States v. Olano,
507 U.S. 725, 731-32 (1993).

   Neither did Solis-Ponce object to the calculation of his sentence in
his presentence report or at sentencing. Thus, we review this issue for
plain error. See Fed. R. Crim. P. 52(b); Olano, 507 U.S. at 731-32;
United States v. Castner, 50 F.3d 1267, 1277 (4th Cir. 1995). We find
no plain error in the district court’s calculation of Solis-Ponce’s
Guideline range or sentence. To the extent Solis-Ponce objects to his
forty-six month sentence, we are precluded by 18 U.S.C. § 3742(a)
(2000) from reviewing a sentence imposed within a properly calcu-
lated Guideline range. See United States v. Porter, 909 F.2d 789, 794-
95 (4th Cir. 1990). We note that Solis-Ponce received the minimum
sentence within the range.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
                    UNITED STATES v. SOLIS-PONCE                      3
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED